Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The primary reason for allowance is that amended independent claims 1, 11 and 21 each similarly recite “generate a plurality of frequency-orthogonal signals on each of the plurality of transmitting conductors, respectively; receive, while the wearable is secured to the user’s body, signals on the plurality of receiving conductors; process the received signals received during an integration period to determine a measurement corresponding to each of the plurality of frequency-orthogonal signals for each of the received signals.” The closest prior art (Rekimoto US 2004/0243342; Hostur et al. US 2019/0187854) teaches a wearable apparatus comprising a plurality of conductors and drive and sense circuitry adapted to determine an interior motion of one or more body parts within a volume surrounded by the wearable based upon measurements during a plurality of integration periods, however, the closest prior art fails to teach and/or suggest the specifically claimed features regarding the frequency-orthogonal signals as highlighted above.  

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG ZHOU/Primary Examiner, Art Unit 2623